Citation Nr: 1103998	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  08-18 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for right eye, giant cell 
conjunctivitis.

2.  Entitlement to service connection for left eye, giant cell 
conjunctivitis.

3.  Entitlement to service connection for allergies, hay fever.  

4.  Entitlement to service connection for asbestos exposure.  

5.  Entitlement to service connection for ionizing radiation 
exposure.  

6.  Entitlement to service connection for a contusion on the left 
thigh. 

7.  Entitlement to service connection for left buttock contusion 
with hematoma.  

8.  Entitlement to service connection for temporomandibular joint 
(TMJ) syndrome. 

9.  Entitlement to service connection for a closed head injury 
(claimed as left head injury).

10.  Entitlement to service connection for left ear pain.

11.  Entitlement to service connection for a left forearm rash.

12.  Entitlement to service connection for pseudofolliculitis 
barbae. 

13.  Entitlement to service connection for left finger injury 
(claimed as cut and scar). 

14.  Entitlement to service connection for sinus bradycardia. 

15.  Entitlement to service connection for exposure to smoke. 

16.  Entitlement to service connection for exposure to JP4 (jet 
fuel).

17.  Entitlement to service connection for a left femur fracture.  

18.  Entitlement to service connection for RF radiation exposure, 
and atomic radiation.

19.  Entitlement to service connection for a right ingrown 
toenail. 

20.  Entitlement to service connection for dental trauma, to 
include excision of malposed teeth #16 and 17.

21.  Entitlement to service connection for viral syndrome and/or 
residuals thereof. 

22.  Entitlement to service connection for migraine headaches.

23.  Entitlement to service connection for a right shoulder 
disorder (claimed as rotator cuff).

24.  Entitlement to service connection for a left shoulder 
disorder. 

25.  Entitlement to service connection for a right thumb injury.  

26.  Entitlement to service connection for a disability 
manifested by arrhythmia. 

27.  Entitlement to service connection for a right knee disorder.  

28.  Entitlement to service connection for a left ankle sprain.  

29.  Entitlement to service connection for left foot scar 
(excision of left heel spur). 

30.  Entitlement to service connection for right ankle sprain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from September 1979 to September 
2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) located 
in Baltimore, Maryland.  

The Veteran appeared at a Central Office hearing before the 
undersigned Veterans Law Judge in October 2010.  A transcript of 
the hearing is of record.  

The issues of entitlement to service connection for viral 
syndrome and/or residuals thereof; migraine headaches; right 
shoulder disorder (claimed as rotator cuff); left shoulder 
disorder; a right thumb injury; a disability manifested 
arrhythmia; right knee disorder; left ankle sprain; left foot 
scar (excision of left heel spur); and right ankle sprain, are 
remanded to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action is 
required on his part.  

At the time of his October 2010 hearing, the Veteran 
raised the issue of entitlement to service connection for 
a right ingrown fifth fingernail.  As this issue is not 
properly before the Board, it is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  At his October 2010 Central Office hearing, the Veteran 
testified that he wished to withdraw his appeal as to the issues 
of entitlement to service connection for right eye, giant cell 
conjunctivitis; left eye, giant cell conjunctivitis; allergies, 
hay fever; asbestos exposure; ionizing radiation exposure; 
contusion on the left thigh; left buttock contusion with 
hematoma; TMJ syndrome; closed head injury (claimed as left head 
injury); left ear pain; left forearm rash; pseudofolliculitis 
barbae; left finger injury (claimed as cut and scar); sinus 
bradycardia; exposure to smoke; exposure to JP4 (jet fuel); and a 
left femur fracture.  

2.  No disability associated with RF radiation exposure is shown 
to exist.

3.  A right ingrown toenail, or residuals thereof, is not 
present.  

4.  There is no evidence the Veteran sustained dental trauma 
during his military service or that he has a dental disability 
involving impairment of his mandible, loss of a portion of his 
ramus, or loss of a portion of his maxilla.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran, as 
it relates to the issues of entitlement to service connection for 
right eye, giant cell conjunctivitis; left eye, giant cell 
conjunctivitis; allergies, hay fever; asbestos exposure; ionizing 
radiation exposure; contusion on the left thigh; left buttock 
contusion with hematoma; TMJ syndrome; closed head injury 
(claimed as left head injury); left ear pain; left forearm rash; 
pseudofolliculitis barbae; left finger injury (claimed as cut and 
scar); sinus bradycardia; exposure to smoke; exposure to JP4 (jet 
fuel); and a left femur fracture, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. § 20.204 
(2010).

2.  Service connection for RF radiation exposure is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.309, 3.311 (2010).

3.  A right ingrown toenail, or residuals thereof, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.102, 3.303. 

4.  The Veteran's missing teeth, specifically 16 and 17, are not 
due to dental trauma in service.  38 U.S.C.A. §§ 1110, 1131, 1712 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.381, 4.150, 
17.161 (2010). 





	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right Eye, Giant Cell Conjunctivitis; Left 
Eye, Giant Cell Conjunctivitis; Allergies, 
Hay Fever; Asbestos Exposure; Ionizing 
Radiation Exposure; Contusion on the Left 
Thigh; Left Buttock Contusion with 
Hematoma; TMJ Syndrome; Closed Head Injury 
(claimed as Left Head Injury); Left Ear 
Pain; Left Forearm Rash; Pseudofolliculitis 
Barbae; Left Finger Injury (claimed as Cut 
and Scar); Sinus Bradycardia; Exposure to 
Smoke; Exposure to JP4 (Jet Fuel); and a 
Left Femur Fracture

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing or in testimony at a hearing.  38 C.F.R. § 20.204.  The 
Veteran, at his October 2010 hearing, withdrew his appeal as to 
the issues of service connection for right eye, giant cell 
conjunctivitis; left eye, giant cell conjunctivitis; allergies, 
hay fever; asbestos exposure; ionizing radiation exposure; 
contusion on the left thigh; left buttock contusion with 
hematoma; TMJ syndrome; closed head injury (claimed as left head 
injury); left ear pain; left forearm rash; pseudofolliculitis 
barbae; left finger injury (claimed as cut and scar); sinus 
bradycardia; exposure to smoke; exposure to JP4 (jet fuel); and a 
left femur fracture.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration.  Accordingly, 
the Board does not have jurisdiction to review the appeal and it 
is dismissed without prejudice as it relates to these issues.


Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999). Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  see Grover v. West, 12 Vet. App. 109, 
112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Lay testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet); Espiritu, 2 Vet. App. at 494- 95 (lay 
person may provide eyewitness account of medical symptoms).

The Board may not reject the credibility of the veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).


Condition due to RF Radiation Exposure

The Veteran's service treatment records are silent for any 
complaint, treatment, or diagnosis of any condition due to 
radiation exposure.  No records of post-service treatment for any 
condition due to radiation exposure have been submitted or 
identified.  In fact, the Veteran has not identified any specific 
condition which he attributes to his alleged radiation exposure, 
nor specified any symptoms which he believes result therefrom.

The Veteran asserts exposure to radiation as a result of having 
to perform inspections at Wright-Patterson Air Force Base, which 
involved inspecting the munitions unit.  He noted that the unit 
was monitored by Geiger counters as a result of materials that 
had been stored underground after World War I.  He further stated 
that he was exposed to radiation from radar units when performing 
aircraft maintenance duties in Germany.  

A "radiation-exposed veteran" is defined by 38 C.F.R. 
§ 3.309(d)(3) as a veteran who while serving on active duty or on 
active duty for training or inactive duty training, participated 
in a radiation-risk activity.  There are a number of activities 
defined as a "radiation-risk activity" including, but not limited 
to, onsite participation in a test involving the atmospheric 
detonation of a nuclear device; the occupation of Hiroshima, 
Japan or Nagasaki, Japan by United States forces during the 
period beginning on August 6, 1945, and ending on July 1, 1946; 
or internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War II 
which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States occupational 
forces in Hiroshima or Nagasaki during the period from August 6, 
1945 through July 1, 1946. 38 C.F.R. § 3.309(b)(i), (ii) (2009).

Diseases presumptively service connected for radiation-exposed 
veterans under the provisions of 38 U.S.C.A. § 1112(c) and 
38 C.F.R. § 3.309(d)(2), consist of twenty-one types of cancer.  
38 U.S.C.A. § 1112(c)(2) (West 2002); 38 C.F.R. § 3.309(d) 
(2009).

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to radiation.  Pursuant to 38 C.F.R. § 
3.311, "radiogenic disease" is defined as a disease that may be 
induced by ionizing radiation, and specifically includes the 
following: all forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia, thyroid cancer, breast cancer, lung 
cancer, bone cancer, liver cancer, skin cancer, esophageal 
cancer, stomach cancer, colon cancer, pancreatic cancer, kidney 
cancer, urinary bladder cancer, salivary gland cancer, multiple 
myeloma, posterior subcapsular cataracts, non-malignant thyroid 
nodular disease, ovarian cancer, parathyroid adenoma, tumors of 
the brain and central nervous system, cancer of the rectum, 
lymphomas other than Hodgkin's disease, prostate cancer; and any 
other cancer. 38 C.F.R. § 3.311(b)(2)(i)-(xxiv).

The Board notes that service connection for a disability that is 
claimed to be attributable to exposure to radiation during 
service can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain diseases for which 
presumptive service connection may be granted if they are 
manifested in a Veteran who participated in a radiation-risk 
activity.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, 
"radiogenic diseases" may be service-connected pursuant to 
38 C.F.R. § 3.311.  Third, service connection may be granted 
under 38 C.F.R. § 3.303(d) when it is established that the 
disease diagnosed after discharge is the result of exposure to 
radiation during active service.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  However, all of these methods of 
establishing service connection require that the Veteran first 
have a current condition which might be attributable to radiation 
exposure.  In this case, the record is devoid of any medical 
records showing that the Veteran has been diagnosed with or ever 
treated for any condition due to radiation exposure.

Here, the Veteran has not identified any current disability which 
he believes is attributable to radiation exposure.  He has 
asserted instead that he was surrounded by radar equipment in his 
duties involving aircraft maintenance and when performing 
inspections at Wright-Patterson AFB.  Exposure to radiation does 
not itself constitute a disability.  As established by the Court, 
the definition comports with the everyday understanding of 
disability which is defined as an "inability to pursue an 
occupation because of physical or mental impairment."  Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991).  The Veteran has not 
identified such impairment.  As well, the service treatment 
records and post service medical records do not reflect any 
mention of radiation exposure or resulting disability.

The Board recognizes that the Court has held that the presence of 
a disability at any time during the claim process can justify a 
grant of service connection, even where the most recent diagnosis 
is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
However, Congress specifically has limited entitlement to service 
connection for disease or injury to cases where such incidents 
have resulted in disability.  See 38 U.S.C.A. § 1110.  Where the 
evidence does not support a finding of current disability upon 
which to predicate a grant of service connection, as in this case 
with respect to the Veteran's service connection claim based on 
radiation exposure, there can be no valid claim for that benefit.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Thus, the 
Board finds that the Veteran has not presented a valid claim of 
service connection based on radiation exposure and this claim is 
denied.



Right Ingrown Toenail

The Board notes that the Veteran was seen with complaints of an a 
right big toe ingrown toenail in June 1982.  The Veteran was seen 
for several follow-up visits, with no further treatment during 
his remainder of service.  At the time of his October 2005 VA 
examination, the Veteran did not report having any problems with 
his right toenail.  Post-service treatment records are de void of 
any complaints or findings of right toenail problems.  At the 
time of his October 2010 hearing, the Veteran indicated that he 
did not have any problems with his right toenail.  He stated that 
he had a problem with his right fingernail and not the toenail.  

As noted above, where the evidence does not support a finding of 
current disability upon which to predicate a grant of service 
connection, there can be no valid claim for that benefit.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  As there have 
been no objective medical findings relating to any right ingrown 
toenail subsequent to the initial treatment in service and as the 
Veteran has testified as to not having a problem with his right 
toenail, this claim is denied.


Teeth 16 and 17

The Court has specifically held that a claim for service 
connection for a dental disorder is also a claim for VA 
outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 
(1993); Douglas v. Derwinski, 2 Vet. App. 435, 440 (1992) (en 
banc) (holding that the Board is required to consider a Veteran's 
claim under all applicable provisions of law and regulation, 
irrespective of whether he specifically raises the applicable 
provision); see also Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The determination of whether service connection may be 
established for the purpose of outpatient dental treatment is 
based on the criteria set forth in 38 C.F.R. § 3.381.  As 
provided at 38 C.F.R. § 3.381(a), treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected solely 
for the purpose of establishing eligibility for outpatient dental 
treatment, as provided in 38 C.F.R. § 17.161.

Under 38 C.F.R. § 3.381(b), the rating activity will consider 
each defective or missing tooth and each disease of the teeth and 
periodontal tissues separately to determine whether the condition 
was incurred or aggravated in line of duty during active service.  
When applicable, the rating activity will determine whether the 
condition is due to combat or other in-service trauma, or whether 
the Veteran was interned as a prisoner of war (POW).

Further, as per 38 C.F.R. § 3.381(c), in determining service 
connection, the condition of teeth and periodontal tissues at the 
time of entry into active duty will be considered.  Treatment 
during service, including filling or extraction of a tooth, or 
placement of a prosthesis, will not be considered evidence of 
aggravation of a condition that was noted at entry, unless 
additional pathology developed after 180 days or more of active 
service.

With respect to dental conditions noted at entry and treated 
during service, 38 C.F.R. § 3.381(d) sets forth principles for 
determining whether a grant of service connection for treatment 
purposes is warranted.  Such guidelines are as follows: (1) Teeth 
noted as normal at entry will be service-connected if they were 
filled or extracted after 180 days or more of active service; (2) 
Teeth noted as filled at entry will be service-connected if they 
were extracted, or if the existing filling was replaced, after 
180 days or more of active service; (3) Teeth noted as carious 
but restorable at entry will not be service-connected on the 
basis that they were filled during service.  However, new caries 
that developed 180 days or more after such a tooth was filled 
will be service-connected; (4) Teeth noted as carious but 
restorable at entry, whether or not filled, will be service-
connected if extraction was required after 180 days or more of 
active service; (5) Teeth noted at entry as non-restorable will 
not be service-connected, regardless of treatment during service; 
(6) Teeth noted as missing at entry will not be service 
connected, regardless of treatment during service.

In addition, 38 C.F.R. § 3.381(e) indicates specific dental 
conditions that will not be considered service connected for 
treatment purposes: (1) Calculus; (2) Acute periodontal disease; 
(3) Third molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was due to 
combat or in-service trauma; and (4) Impacted or malposed teeth, 
and other developmental defects, unless disease or pathology of 
these teeth developed after 180 days or more of active service.

Finally, 38 C.F.R. § 3.381(f) provides that teeth extracted 
because of chronic periodontal disease will be service-connected 
only if they were extracted after 180 days or more of active 
service.

VA compensation is only available for certain types of dental and 
oral conditions listed under 38 C.F.R. § 4.150, such as 
impairment of the mandible, loss of a portion of the ramus, and 
loss of a portion of the maxilla.  Compensation is available for 
loss of teeth only if due to loss of the substance of the body of 
the maxilla or mandible (i.e., upper or lower jaw bone).

Otherwise, as explained, a Veteran may be entitled to service 
connection for dental conditions, including treatable carious 
teeth, replaceable missing teeth, dental or alveolar abscesses, 
and periodontal disease, only for the purpose of receiving VA 
outpatient dental services and treatment, and only then if 
certain criteria are met.  38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 
17.161.

There are various categories of eligibility for VA outpatient 
dental treatment, such as Veterans having a compensable service-
connected dental condition (Class I eligibility); one-time 
treatment for Veterans having a noncompensable service-connected 
dental condition, provided they apply for treatment within a year 
after service (Class II eligibility); those having a 
noncompensable service-connected dental condition adjudicated as 
resulting from a combat wound or other service trauma (Class 
II(a) eligibility); and those who were detained as a POW (Class 
II(b) and Class II(c) eligibility), etc.  See 38 U.S.C.A. § 1712; 
38 C.F.R. § 17.161.

In this particular case at hand, however, the Veteran is only 
seeking VA compensation for a dental condition.  He explained 
during the hearing that much of the work has already been 
completed, and that he wished to continue treatment with his 
private dentist.  The Veteran maintains that his teeth were 
filled in service and they subsequently came apart, with 
something getting into his teeth which made them rot.  He noted 
that they knew of this in service but he did not receive 
treatment for this.  Inservice treatment records note that the 
Veteran was reported to have malposed teeth 16 and 17 in January 
1987 and they were subsequently removed later that month.   

Irrespective of whether he received this claimed dental treatment 
in service, VA's General Counsel has held that dental treatment 
of teeth during service, even extractions of this type at issue, 
does not constitute dental trauma.  See VAOPGCPREC 5-97 (Jan. 22, 
1997; corrected on February 25, 1997).  The Board is bound by the 
precedent opinions of VA's General Counsel, as the Chief Legal 
Officer of the Department.  38 U.S.C.A. § 7104(c).  The 
significance of finding that a dental condition is due to service 
trauma is that a Veteran will be eligible for VA dental treatment 
for the condition, without the usual restrictions of timely 
application and one-time treatment.  38 C.F.R. § 17.161(c).  So 
as the precedent opinion of VA's General Counsel makes clear, 
service connection for compensation purposes may not be granted 
merely due to the need for treatment of teeth while on active 
duty, as that type of treatment in service was not tantamount to 
dental trauma.

His service treatment records make no reference whatsoever to 
dental trauma or any associated residuals.  There also is no 
post-service medical evidence of any dental trauma or current 
disability involving the Veteran's jaw or teeth.  Indeed, he has 
failed to provide any dental records supporting his claim.  See 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 
(1997) (holding that VA compensation only may be awarded to an 
applicant who has disability existing on the date of application, 
not for past disability); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (in the absence of proof of the presently claimed 
disability, there can be no valid claim).

Even were the Board to assume for the sake of argument that the 
Veteran has a jaw disorder as a result of the extraction of teeth 
16 and 17 during service, he still would not meet the criteria 
for compensation for a dental condition, as there is no evidence 
involving impairment of the mandible, loss of a portion of the 
ramus, or loss of a portion of the maxilla.  In other words, as 
he does not have one of the dental disorders listed under 
38 C.F.R. § 4.150, there is no basis to award compensation for a 
mere tooth extraction in service.

For these reasons and bases, the preponderance of the evidence is 
against the Veteran's claim of entitlement to compensation for 
dental trauma, including missing teeth 16 and 17.  Accordingly, 
the appeal of this claim is denied.


Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 has been amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in September 2005 that fully addressed all 
notice elements and was sent prior to the initial RO decision in 
these matters.  The letter informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  Under these 
circumstances, the Board finds that the notification requirements 
of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish disability ratings, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to all issues on 
appeal.

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing an 
in-service event, injury, or disease, or manifestations during 
the presumptive period; (3) an indication that the disability or 
symptoms may be associated with service; and (4) whether there 
otherwise is sufficient competent medical evidence of record to 
make a decision on the claim.

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" with 
service include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in specificity 
to support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's 
service treatment records and the results of the October 2005 VA 
examinations have been associated with the claims folder.  The 
Board finds that the examinations were adequate to allow proper 
adjudication of the issue on appeal.  The examiners conducted 
complete examinations, recorded all findings considered relevant 
under the applicable law and regulations, and considered the full 
history of the disabilities.  Therefore, the available records 
and medical evidence have been obtained in order to make adequate 
determinations as to these claims.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claims.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

In Bryant v. Shinseki, the United States Court of Appeals for 
Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) 
requires that the RO Decision Review Officer (DRO) or Veterans 
Law Judge (VLJ) who conducts a hearing fulfill two duties to 
comply with the above the regulation.  These duties consist of 
(1) the duty to fully explain the issues and (2) the duty to 
suggest the submission of evidence that may have been overlooked.  
Here, during the hearing, the VLJ noted the issues on appeal.  In 
addition, the VLJ sought to identify any pertinent evidence not 
currently associated with the claims folder that might have been 
overlooked or was outstanding that might substantiate the claim 
including asking about symptoms and asking for all possible 
treatment records and inquiring as to where the Veteran was 
receiving current treatment.  Moreover, neither the Veteran nor 
his representative has asserted that VA failed to comply with 
38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the 
conduct of the Board hearing.  By contrast, the hearing focused 
on the elements necessary to substantiate the claim and the 
Veteran, through his testimony, demonstrated that he had actual 
knowledge of the elements necessary to substantiate his claim for 
benefits.  In addition, the Veteran was represented by a 
qualified Veterans Service Officer from the Disabled American 
Veterans.  As such, the Board finds that, consistent with Bryant, 
the VLJ complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2), or if there was error, it was harmless due to the 
Veteran's actual knowledge of what was needed, and that the Board 
can adjudicate the claim based on the current record.

The Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, including 
by submission of statements and his testimony at his hearing.  
For these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the appeal.  Based upon the 
foregoing, the duties to notify and assist the Veteran have been 
met, and no further action is necessary to assist the Veteran in 
substantiating this claim.  


ORDER

The appeal, as to the issues of entitlement to service connection 
for right eye, giant cell conjunctivitis; left eye, giant cell 
conjunctivitis; allergies, hay fever; asbestos exposure; ionizing 
radiation exposure; contusion on the left thigh; left buttock 
contusion with hematoma; TMJ syndrome; closed head injury 
(claimed as left head injury); left ear pain; left forearm rash; 
pseudofolliculitis barbae; left finger injury (claimed as cut and 
scar); sinus bradycardia; exposure to smoke; exposure to JP4 (jet 
fuel); and a left femur fracture, is dismissed.

Service connection for a disability associated with radiation 
exposure is denied. 

Service connection for a right ingrown toenail is denied.  

Service connection for residuals of dental trauma, including 
missing teeth 16 and 17, is denied.


REMAND

With regard to the Veteran's claims of service connection for 
left and right shoulder disorders, the Board notes that the 
Veteran was seen on numerous occasions with complaints of left 
and right shoulder pain.  The Veteran has also been diagnosed as 
having tendonitis and synovitis of the shoulders following 
service.  He has also testified as to having had continuous 
problems with his shoulders since his service separation.  The 
October 2005 VA examiner did not address any shoulder problems or 
complaints nor was the Veteran afforded a shoulder examination at 
the time of the October 2005 VA examination.  

With regard to his claim for service connection for left and 
right ankle disorders, the Board notes that the Veteran was seen 
on numerous occasions with right and left ankle injuries.  The 
Board further observes that the Veteran has testified as to 
having right and left ankle problems on a continuous basis since 
his separation from service.  The October 2005 VA examiner did 
not address any right ankle or left ankle complaints or problems 
and the Veteran was not afforded a VA examination with regard to 
his ankles.  

As it relates to the Veteran's right thumb, the Board notes that 
he sustained an injury to his right thumb in August 1994.  At the 
time of his October 2010 hearing, the Veteran testified that he 
had had problems with his thumb since the time of the injury.  
The October 2005 VA examiner did not address any right thumb 
complaints or problems and the Veteran was not afforded a VA 
examination with regard to his right thumb.  

As to the claim of service connection for viral syndrome, the 
Board notes that the Veteran was treated for viral 
syndromes/respiratory infections on numerous occasions while in 
service.  At his October 2010 hearing, the Veteran reported that 
he continued to experience breathing problems.  He maintains that 
he has had these breathing problems since his period of service.  
The Veteran has not been afforded a VA examination to determine 
the etiology of any lung impairment and whether it is related to 
his viral syndrome/respiratory infections in service.  

With regard to his right knee, the Veteran reported that he had 
right knee pain in service.  He also testified that his right 
knee was giving out on him much in the same way that his service-
connected left knee had started while in service.  He indicated 
that his left knee was having an impact on his right knee.  Under 
38 C.F.R. § 3.310(a), service connection may be granted for 
disability that is proximately due to or the result of a service-
connected disease or injury.  The regulation permits service 
connection not only for disability caused by service-connected 
disability, but for the degree of disability resulting from 
aggravation to a non-service-connected disability by a service-
connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  The Board notes that 38 C.F.R. § 3.310 was revised, 
effective October 10, 2006.  Because the Veteran filed his 
currently appealed claim for service connection prior to the date 
of the 38 C.F.R. § 3.310 regulation change, whichever version of 
38 C.F.R. § 3.310 that is most favorable to the Veteran should be 
applied in adjudicating the issues of service connection. 

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  The evidence of a link between 
current disability and service must be competent. Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed disability 
may be related to service.  McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon v. Nicholson, at 83.  The Veteran has 
not been afforded a VA examination with regard to the claimed 
conditions.  Based upon the above, VA examinations are warranted.

With regard to his claim of service connection for migraine 
headaches, the Board notes that the Veteran was seen with 
complaints of headaches while in service on several occasions.  
At the time of the Veteran's October 2005 VA examination, a 
diagnosis of recurrent migraine headaches was rendered.  The 
Veteran has testified as to having had headaches on a continual 
basis since his separation from service.  The Board notes that 
while the examiner rendered a diagnosis of recurrent migraine 
headaches, he did not render an opinion as to the etiology of the 
headaches and their relationship, if any, to the Veteran's period 
of service.  

The Board further notes that the Veteran was seen with complaints 
of left foot problems on several occasions in service.  The Board 
observes that service connection is currently in effect for 
bilateral pes planus and bilateral plantar fasciitis.  At the 
time of his October 2005 VA examination, the Veteran was 
diagnosed as having a Morton's neuroma and status post left heel 
removal.  At the time of his hearing, the Veteran testified that 
he had had pain in the scar area where the heel spur had been 
removed.  The Veteran reported that the scar was directly on the 
bottom of the foot.  The examiner did not render an opinion as to 
the etiology of any other diagnosed left foot disorder, nor did 
he note what residuals, if any, remained from the left heel spur 
removal, including any scar.  Based upon the above, the Veteran 
should be afforded a VA examination to determine the etiology of 
any current left foot disorder other than pes planus/plantar 
fasciitis.  

With regard to the claim of service connection for a disability 
manifested by arrhythmia, the Board notes that the Veteran was 
found to have arrhythmia on a January 2000 EKG.  The Board 
further observes that the Veteran was diagnosed as having 
arrhythmia at the time of his October 2005 VA examination.  At 
the time of the examination, the examiner indicated that the 
Veteran had no history of organic heart disease.  The Board notes 
that service connection is currently in effect for hypertension, 
which has been assigned a noncompensable disability evaluation.  
The Board further observes that the time of his October 2010 
hearing, the Veteran testified that his heart would flutter and 
that it forced him to restrict his physical activity and that he 
had to stop and slow down when this occurred.  Based upon the 
inservice findings, the findings made at the time of the October 
2005 VA examination, and the testimony of the Veteran, he should 
be afforded a VA cardiology examination to determine the nature 
and etiology of any current heart disease/disorder and its 
relationship, if any to the findings of arrhythmia.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination to determine the nature and 
etiology of any current left and right 
shoulder disorder, left and right ankle 
disorder, right thumb disorder, right knee 
disorder, and left foot disorder.  All 
indicated tests and studies should be 
performed and all finding must be reported 
in detail.  The claims folder and a copy of 
this remand must be made available for 
review and the examiner should note such 
review on the report.  

As to any current left and right shoulder 
disorder, the examiner is to render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current right or left 
shoulder disorder, if found, is related to 
the Veteran's period of service.  The 
examiner should address the findings of 
shoulder problems in service when rendering 
his opinion.  

As to any current left and right ankle 
disorders, the examiner is to render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current right or left 
ankle disorder, if found, is related to the 
Veteran's period of service.  The examiner 
should address the findings of ankle 
problems in service when rendering his 
opinion.  

As to any right thumb disorder, the 
examiner is to render an opinion as to 
whether it is at least as likely as not (50 
percent probability or greater) that any 
current right thumb disorder, if found, is 
related to the Veteran's period of service.  
The examiner should address the findings of 
right thumb problems in service when 
rendering his opinion.  

As to any left foot disorder, other than 
pes planus/plantar fasciitis, the examiner 
is to render an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that any current 
left foot disorder, other than pes 
planus/plantar fasciitis, to include 
scarring resulting from the left heel spur 
removal, if found, is related to the 
Veteran's period of service.  The examiner 
should address the findings of left foot 
problems in service when rendering his 
opinion.  

As to any right knee disorder, the examiner 
is to render an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that any current 
right knee disorder, if found, is related 
to the Veteran's period of service.  If 
not, is it at least as likely as not that 
the Veteran's service-connected left knee 
disorder caused or aggravated (permanently 
worsened) any current right knee disorder?

Complete detailed rationale must be 
supplied with regard to all the above 
opinions.  

2.  Schedule the Veteran for a VA 
neurological examination to determine the 
nature and etiology of any current headache 
disorder.  All indicated tests and studies 
should be performed and all finding must be 
reported in detail.  The claims folder and 
a copy of this remand must be made 
available for review and the examiner 
should note such review in the report.  

The examiner is render an opinion as to 
whether it is at least as likely as not (50 
percent probability or greater) that any 
current headache disorder, if found, is 
related to the Veteran's period of service.  
The examiner should address the findings of 
headaches in service and at the time of the 
October 2005 VA examination.  Complete 
detailed rationale must accompany this 
opinion.  

3.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current respiratory 
disorder.  All indicated tests and studies 
should be preformed and all findings must 
be reported in detail.  The claims folder 
and a copy of this remand must be made 
available to the examiner and the examiner 
should noted such review in the report.  
The examiner should render an opinion as to 
whether it is at least as likely as not (50 
percent probability or greater) any current 
respiratory/lung impairment is related to 
the Veteran's period of service, to include 
treatment for any viral/respiratory 
problems in service.  Complete detailed 
rationale is requested for each opinion 
that is rendered.  

4.  Afford the Veteran a VA examination to 
determine whether the Veteran has a current 
heart disability related to arrhythmia 
shown on an abnormal electrocardiogram in 
service and at the time of the October 2005 
VA examination.  The claims folder should 
be made available to the examiner for 
review.  The examiner is requested to 
render an opinion as to whether it is at 
least as likely as not that the Veteran has 
a current heart disability related to his 
inservice finding of arrhythmia and/or the 
finding made at the time of the October 
2005 VA examination.  Complete detailed 
rationale is requested for each opinion 
that is rendered.  

5.  Review the claims file.  If any 
development is incomplete, including if the 
examination report does not contain 
sufficient information to respond to the 
questions posed, take corrective action 
before readjudication.  38 C.F.R. § 4.2; 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After undertaking any other development 
deemed appropriate, the RO should 
readjudicate the remaining issues on 
appeal.  If any benefit sought is not 
granted, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case containing all 
pertinent laws and regulations and afforded 
an opportunity to respond before the record 
is returned to the Board for future review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


